DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-21 have been examined. Claims 1-2, 4-11, and 13-21 have been rejected. Claims 3 and 12 have been objected. This Office action is responsive to the amendment filed on June 30, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5, 8-11, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thornabene et al (Pub. No. US 2002/0023132) in view of Bhan et al (U.S. Patent No. 8,655,672).

Claims 1, 2, 5, 8-9, 19-21 (Method)
Claims 10, 11, 14, 17-18 (Apparatus)
5-1.	Regarding claims 1 and 10, Thornabene teaches the claim comprising: obtaining a plurality of invitation links from a first user terminal, each of the plurality of invitation links being connected to at least one community joined by the first user terminal, by disclosing that a current member of a group inputs a screen name or e-mail of a prospective member, generates an invitation, and sends to a host an instruction to invite the prospective member to join the group [paragraph 80]. The invitation includes a hyperlink to facilitate joining the group [paragraph 82, lines 3-6]. 
	Although Thornabene discloses that the prospective member receives the invitation to join the group and sends to the host an affirmative, indicating the prospective member’s desire to join the group by clicking the hyperlink contained in the invitation [paragraph 82], Thornabene does not expressly teach generating a bundle invitation link connected to a detail page, the detail page including the plurality of invitation links; transmitting the bundle invitation link to a second user terminal; causing a display of the second user terminal to display the detail page in response to receiving, from the second user terminal, an input corresponding to the bundle invitation link; and receiving a data pair from the second user terminal, the data pair including at least one invitation link and an identification value of the second user terminal, and the at least one invitation link being selected from among the plurality of invitation links included in the detail page. Bhan discloses a Generate Invitations process that queues all invitations that are to be delivered to each member and formats them into an e-mail for delivery to the member [column 4, lines 46-52, 60-63]. The e-mail contains an invitation for each event and a link that directs the member’s browser to a website that manages the members’ responses [column 4, line 64 to column 5, line 1; column 5, lines 13-20; figures 6, 8]. The website provides options to accept and decline each invitation using any appropriate interface [column 5, lines 22-25]. This would allow the recipient of invitations to more efficiently view and respond to a plurality of invitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to queue all invitations sent to a user and format them into an e-mail having a link to a website that provides hyperlinks contained within each invitation for user response, as taught by Bhan. This would allow the recipient of invitations to more efficiently view and respond to a plurality of invitations. Since the webpage of Thornabene-Bhan contains the hyperlinks provided in each invitation that allows the prospective member to respond to the invitation, acceptance via the hyperlink would sends to the host an affirmative, indicating the prospective member’s desire to join the group [Thornabene, paragraph 82] where the host adds the prospective member to the group and provides automatically updated services to current members of the group [Thornabene, paragraph 83].

5-2.	Regarding claims 2 and 11, Thornabene-Bhan teach all the limitations of claims 1 and 10 respectively. Thornabene-Bhan do not expressly teach wherein the obtaining the plurality of invitation links comprises: receiving, from the first user terminal, an identification value of the first user terminal; determining whether the first user terminal has an invitation link generation authority for each invitation link among a set of invitation links based on the identification value of the first user terminal, the set of invitation links being corresponding to a plurality of communities joined by the first user terminal; and obtaining the plurality of invitation links for which the first user terminal has the invitation link generation authority from among the set of invitation links, by disclosing that group members may be designated as owners of the group, which gives them the authority to invite prospective members [Thornabene, paragraph 77].

5-3.	Regarding claims 5 and 14, Thornabene-Bhan teach all the limitations of claims 1 and 10 respectively, wherein the detail page includes a plurality of selection UI objects and a joining UI object, the plurality of selection UI objects corresponding to the plurality of invitation links; and the receiving the data pair comprises receiving the data pair based on a selection of the joining UI object and at least one of the plurality of selection UI objects, by disclosing providing check boxes that allow a user to accept an invitation and a button to submit/accept [Bhan, column 5, lines 2-7, 22-25; figures 6, 8]. This would allow the prospective member to more quickly respond to multiple invitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the invitations in the webpage, checkboxes and a button to submit/accept, as taught by Bhan. This would allow the prospective member to more quickly respond to multiple invitations.

5-4.	Regarding claims 8 and 17, Thornabene-Bhan teach all the limitations of claims 1 and 10 respectively, further comprising: receiving modification data from the first user terminal, the modification data corresponding to the bundle invitation link; and editing the detail page based on the modification data; and causing the display of the second user terminal to display the edited detail page in response to re-receiving, from the second user terminal, the input corresponding to the bundle invitation link, by disclosing that group members may be designated as owners, which allow them to change settings (e.g., homepage group title or description) for the entire group, delete and edit group and other member’s content [Thornabene, paragraph 77]. An event for which the invitation is sent may be modified [Bhan, column 5, lines 37-41]. The web-based screen for listing the members’ invitations displays information of each event from the event database [Bhan, column 2, lines 13-25; column 5, lines 13-18; figure 8]. Thus, the web-based screen would reflect updates made to an event. This would allow the prospective member to easily see any changes made regarding the invitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the webpage based on changes made regarding the inventions sent to the prospective user, as taught by Bhan. This would allow the prospective member to easily see any changes made regarding the invitation.

5-5.	Regarding claims 9 and 18, Thornabene-Bhan teach all the limitations of claims 1 and 10 respectively, further comprising: receiving modification data from the first user terminal, the modification data corresponding to the bundle invitation link; editing the detail page based on the modification data; generating a new bundle invitation link connected to the edited detail page; transmitting the new bundle invitation link to the second user terminal; and causing the display of the second user terminal to display the edited detail page in response to receiving, from the second user terminal, an input corresponding to the new bundle invitation link, by disclosing that group members may be designated as owners, which allow them to change settings (e.g., homepage group title or description) for the entire group, delete and edit group and other member’s content [Thornabene, paragraph 77]. An event may be modified [Bhan, column 5, lines 37-41]. The web-based screen for listing the members’ invitations displays information of each event from the event database [Bhan, column 2, lines 13-25; column 5, lines 13-18; figure 8]. Thus, the web-based screen would reflect updates made to an event. New emails would be queued after an update to an event has occurred [Bhan, column 5, lines 41-42]. Invitations that are queued up for a member are formatted into an e-mail and delivered to the member [Bhan, column 4, lines 60-63]. The e-mail contains an invitation for each event and a link that directs the member’s browser to a website that manages the members’ responses [Bhan, column 4, line 64 to column 5, line 1; column 5, lines 13-20; figures 6, 8]. This would allow the prospective member to be easily notified and see any changes made regarding the invitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the webpage based on changes made regarding the inventions sent to the prospective user, as taught by Bhan. This would allow the prospective member to be easily notified and see any changes made regarding the invitation.

5-6.	Regarding claim 19, Thornabene-Bhan teach a non-transitory computer-readable medium storing a computer program that, when executed by a computer, causes the computer to execute the method of claim 1, by disclosing that the host device is capable of executing instructions under the command and direction of a host controller [Thornabene, paragraph 25], and includes one or more host devices [Thornabene, paragraphs 26-27].

5-7.	Regarding claim 20, Thornabene-Bhan teach all the limitations of claim 1, further comprising: registering the second user terminal with one or more communities among the at least one community connected to the at least one invitation link, by disclosing that when the prospective member’s response to the invitation is affirmative, the host adds the prospective member to the group [Thornabene, paragraph 83]. 

5-8.	Regarding claim 21, Thornabene-Bhan teach all the limitations of claim 1, wherein each of the plurality of invitation links is configured to: cause registration information to be provided to a corresponding community among the at least one community in response to being selected; or provide access to a registration website of the corresponding community in response to being selected, by disclosing that when the prospective member’s response to the invitation is affirmative, the host notifies the sender of the response and adds the prospective member to the group [Thornabene, paragraph 83].

6.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thornabene et al (Pub. No. US 2002/0023132), in view of Bhan et al (U.S. Patent No. 8,655,672), and further in view of Ellis et al (U.S. Patent No. 9,098,805).

6-1.	Regarding claims 4 and 13, Thornabene-Bhan teach all the limitations of claims 1 and 10 respectively. Thornabene-Bhan do not expressly teach wherein the detail page includes a plurality of joining user interface (UI) objects corresponding to the plurality of invitation links; and the receiving the data pair comprises receiving the data pair based on a selection of at least one of the plurality of joining UI objects, the at least one invitation link corresponding to the selected at least one joining UI object. Ellis disclose providing a page that allows the user to access activities, such as group invitations through html links [column 29, lines 54-57]. A list of groups may be displayed along with buttons for each group that allows the user to join the group [column 30, lines 41-46]. This would allow the user to more efficiently join a group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for each invitation in the webpage, a button that allows the user to join, as taught by Ellis. This would allow the user to more efficiently join a single group.

7.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thornabene et al (Pub. No. US 2002/0023132), in view of Bhan et al (U.S. Patent No. 8,655,672), and further in view of Wang (Pub. No. US 2013/0152184).

7-1.	Regarding claims 6 and 15, Thornabene-Bhan teach all the limitations of claims 5 and 14 respectively. Thornabene-Bhan do not expressly teach wherein the receiving the data pair comprises: determining whether the second user terminal is able to join the at least one invitation link based on user information obtained from the second user terminal; and receiving the data pair based on determining that the second user terminal is able to join the at least one invitation link and a selection of the joining UI object. Wang discloses determining whether to permit a second device that has received an invitation from a first device to join an SNS group by receiving an SNS group invitation request containing second-user identification information and SNS group information from the first device [paragraphs 32, 48], generating first authentication information corresponding to the second-user identification information in response to the SNS group invitation request [paragraphs 33, 53], receiving an SNS group joining request containing second authentication information from the second device [paragraph 49], and comparing the first authentication information and the second authentication information with each other [paragraph 56[ [paragraph 9]. When the first authentication information and the second authentication information correspond to each other, the second device is permitted to join the SNS group and an access token is issued to the second device [paragraph 57]. When the second device is permitted to join the SNS group, the second-user identification information and the identification value of the second device may be mapped to each other and stored [paragraph 59]. This would provide added security without being too burdensome for when joining a group. It vwould have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of authentication for joining a group, as taught by Wang. This would provide added security without being too burdensome

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thornabene et al (Pub. No. US 2002/0023132), in view of Bhan et al (U.S. Patent No. 8,655,672), and further in view of Shaw et al (Pub. No. US 2007/0173325).

8-1.	Regarding claims 7 and 16, Thornabene-Bhan teach all the limitations of claims 1 and 10 respectively. Thornabene-Bhan do not expressly teach wherein the causing the display of the second user terminal to display the detail page comprises disabling an invitation link among the plurality of invitation links that the second user terminal is unable to join based on user information obtained from the second user terminal; and the detail page includes the disabled invitation link. Shaw discloses greying out a button that allows a user to join a game if the host declares the game as private or if parental controls prevent such a joining of the game [paragraph 59]. This would ensure the user is notified of which communities are able to be joined. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the invitation links of Thornabene-Bhan by disabling those the user is unable to join, as taught by Shaw. This would ensure the user is notified of which communities are able to be joined.

Allowable Subject Matter
9.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1-3 and 10-12 and the addition of claim 21.
	Regarding independent claim 1, Applicant alleges that Bhan et al (U.S. Patent No. 8,655,672) does not teach “obtaining a plurality of invitation links from a first user terminal, each of the plurality of invitation links being connected to at least one community joined by the first user terminal,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Thornabene et al (Pub. No. US 2002/0023132) in view of Bhan et al (U.S. Patent No. 8,655,672). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claim 10 and thus, Applicant’s arguments are not persuasive for the same reasons.
	After further consideration, dependent claims 3 and 12 have been indicated as containing allowable subject matter.
Applicant states that dependent claims 2-9 and 11-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 10. However, as discussed above, Thornabene in view of Bhan are considered to teach claims 1 and 10, and consequently, claims 2, 4-9 11, and 13-21 are rejected.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178